Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
In response to the election filed 5/20/2021, claims 1-5 and 8 are elected, and claims 6, 7 and 9 are withdrawn. Claims 1-9 are pending and claims 1-5 and 8 are under examination.
Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 8 in the reply filed on 5/20/2021 is acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JP2018/057713 on 3/26/2018 and JP2019-044893 on 3/12/2019. It is noted, however, that applicant has not filed a certified copy of the applications as required by 37 CFR 1.55. Examiner acknowledged that Applicant requested USPTO to retrieve certified copies of priority documents on 3/15/2019, it is respectfully reminded that the final burden to provide the copies is on Applicant. 37 CFR 1.55(f).
Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 recites “a preset question” (in line 15), which should read “the preset question”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging apparatus” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the answer” in line 5. The limitation is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to “an answer to a preset question” in line 5 or “an[other] answer to the preset question” in line 17-18. For similar reason, dependent claims thereof are rejected as well.
Claim 2 recites the limitation "the command lists" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the information" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the respective command lists" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. If Applicant intends to refer to command list(s) acquired from each of the external terminals, Examiner suggests to positively recite in the claim first to clarify the meaning of “respective”.
Claim 3 recites the limitation "the number of commands" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
3 recites the limitation "the correct/incorrect determination information of each of the command lists" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the information” in the last line. It is vague which renders the claim indefinite because it is unclear what the limitation refers to. For similar reason, claim 4 is rejected as well.
Claim 8 recites “the correct answer” in line 27. It is unclear what each limitation refers to. For instance, claim 8 defines “a correct answer” in lines 7-8 and recites another “correct answer” in lines 20-21. Further claim 8 requires “whether the answer is the correct answer,” which renders the claim indefinite given the ambiguity of the correct answer. Also, Examiner respectfully points out that (i) determining whether “the answer is correct” is different from (ii) determining whether “the answer is the correct answer” where the specification discloses embodiments related to (i) whereas claims recite (ii). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. 

[STEP 1] The claims 1 and 8 recite(s) at least one step or act. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) recite(s) “acquire a command list including one or more commands, the command list created as an answer to a preset question; determine a position and/or a locus in a coordinate system set on a screen of a display based on all of the one or more commands of 
The limitation of “acquire a command list including one or more commands, the command list created as an answer to a preset question; determine a position and/or a locus in a coordinate system based on all of the one or more commands of the acquired command list; determine first determination information indicating whether the determined position in the coordinate system matches with a specific position in the coordinate system determined according to the preset question and/or second determination information indicating whether the determined locus in the coordinate system intersects with a specific region in the coordinate system determined according to the preset question; determine whether the command list is correct as an answer to the preset question based on the determined first determination information and/or the determined second determination information,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “electronic apparatus comprising a processor and a storage … set on a screen of a display,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the 
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “electronic apparatus comprising a processor and a storage … set on a screen of a display,” and “output, from the display, at least any of the determined first determination information, the determined second determination information, and correct/incorrect determination information indicating the determination result of whether the command list is correct as the answer to the preset question.”
The “electronic apparatus comprising a processor and a storage … set on a screen of a display” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites the following additional elements: “output, from the display, at least any of the determined first determination information, the determined second determination information, and correct/incorrect determination information indicating the determination result of whether the command list is correct as the answer to the preset question.” The additional element step is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of displaying information to perform the aforementioned step(s) amounts to no more than adding insignificant extra-solution activity to the judicial exception, which cannot provide an inventive concept. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Electric Power Group, LLC v. Alstom S.A., and Ameranth, court decisions cited in MPEP 2106.05(g) indicate that displaying data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claim is not patent eligible. (Step 2B: NO).

The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alberts et al (U.S. Patent Application Publication 2012/0330182), hereinafter Alberts.
Regarding claims 1 and 8, Alberts discloses an electronic apparatus and non-transitory recording medium, comprising a processor and a storage storing instructions that, when executed by the processor, control the processor to: 
acquire a command list including one or more commands, the command list created as an answer to a preset question (FIG. 20; ¶0136); 
determine a position and/or a locus in a coordinate system set on a screen of a display based on all of the one or more commands of the acquired command list (¶0137: “In the GUI 190, a plurality of different plots are shown for depicting different information that can be computed based upon the acquired position and respective time data for a given test.  Each of the plots in the top row indicates position information, the middle row of plots indicates velocity information and the bottom row indicates acceleration information for a given test.  The position data can be correlated into corresponding velocity and acceleration information by analysis of change over time of the X and Y coordinates of the cursor obtained from the samples recorded during a test.”); 
determine first determination information indicating whether the determined position in the coordinate system matches with a specific position in the coordinate system determined according to 
determine whether the command list is correct as an answer to the preset question based on the determined first determination information and/or the determined second determination information (¶0143: “the index calculator 40 may calculate a score characterizing a test taker's performance on one or more administered tests.  In an example embodiment of the present invention, the analysis engine 16 may compare an overall curve shape of one or more of the types of graphs shown in FIG. 21, e.g., which plot velocity and/or acceleration, to stored graph shapes.  For example, the shape of a plotted velocity or acceleration may be compared to a stored smooth bell-shaped curve, which may be considered to represent ideal motion by a healthy person when raking a test.  The analysis engine 16 may score the graphs of the test taker's motion, such that the closer the shapes of the graphs to the stored graph shapes, the higher the score.”); and 
output, from the display, at least any of the determined first determination information, the determined second determination information, and correct/incorrect determination information indicating the determination result of whether the command list is correct as the answer to the preset question (¶0144: “The graph shape score(s) may be used, for example, by the index calculator 40, to calculate the index, which may he stored and output, for example, via the management user interface 66.”).

Regarding claim 2, Alberts further discloses that a plurality of the command lists are acquired from a plurality of external terminals, and any of the information on each of the command lists is output 

Regarding claim 3, Alberts further discloses that the processor is configured to: determine superiority/inferiority of each of the command lists among the command lists based on the number of commands included in each of the command lists, third determination information that is at least one of lengths of the locus in the coordinate system determined for each command list, and the correct/incorrect determination information of each of the command lists; and output information indicating the superiority/inferiority of each of the command lists from the display so as to be distinguishable for each of the external terminals that output the respective command lists together with any of the information (¶0146 teaches the superiority, i.e. dwell time: “the dwell time corresponds to a time during which a cursor/pointing object is within a given.  pre-defined X-Y position range that encompasses a displayed target.”).

Regarding claim 4, Alberts further discloses that the processor is configured to: output, from the display, all of the one or more commands included in each of the command lists, the locus in the coordinate system determined for each of the command lists, the number of commands included in each of the command lists, at least any of the lengths of the locus in the coordinate system determined for each of the command lists, together with any of the information on each of the command lists, so as to be distinguishable for each of the external terminals that output the command lists (¶0144: “The graph shape score(s) may be used, for example, by the index calculator 40, to calculate the index, which may he stored and output, for example, via the management user interface 66.”).

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication 2006/0024649.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715